Case 0:19-cv-61208-CMA Document 64 Entered on FLSD Docket 01/27/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-61208-CIV-ALTONAGA/Reid

   CHRISTOPHER ROUNDTREE,

          Petitioner,

   v.

   MARK INCH, Secretary, Florida
   Department of Corrections; et al.,

         Respondents.
   ____________________________ /

                                                ORDER

         On May 13, 2019, Petitioner, Christopher Roundtree, filed a pro se Petition Under

  28 U.S.C. [Section] 2254 for Writ of Habeas Corpus by a Person in State Custody [ECF No. 1].

  The Clerk referred the case to Magistrate Judge Lisette M. Reid under Administrative Order 2019-

  2 for a report and recommendation on dispositive matters. (See [ECF No. 2]). Petitioner then filed

  an Amended Petition [ECF No. 11] and a Memorandum of Law [ECF No. 14]; the Magistrate

  Judge construed the latter as supplementing the Amended Petition. (See Sept. 20, 2019 Order

  [ECF No. 28]). The case now comes before the Court on Judge Reid’s November 25, 2020 Report

  of Magistrate Judge [ECF No. 60], recommending the Petition be denied. (See id. 2).

         When a magistrate judge’s findings or recommendations have been objected to, district

  courts must review the findings or recommendations de novo. See 28 U.S.C. § 636(b)(1)(c); Fed.

  R. Civ. P. 72(b)(3). When no party has timely objected, however, “the court need only satisfy

  itself that there is no clear error on the face of the record in order to accept the recommendation.”

  Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition (citation omitted). Although

  Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged Congress’s
Case 0:19-cv-61208-CMA Document 64 Entered on FLSD Docket 01/27/2021 Page 2 of 5

                                                       CASE NO. 19-61208-CIV-ALTONAGA/Reid


  intent was to only require a de novo review where objections have been properly filed — not when

  neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that

  Congress intended to require district court review of a magistrate[] [judge]’s factual or legal

  conclusions, under a de novo or any other standard, when neither party objects to those findings.”

  (alterations added)).

         The Report advised Petitioner he had 14 days to file an objection. (See id. 23). At

  Petitioner’s request, the Court extended the objection filing deadline to January 9, 2021. (See

  Dec. 15, 2020 Order [ECF No. 62]). Despite having requested additional time to do so, Petitioner

  did not file objections to the Report, but rather a motion discussed briefly below. The Court

  reviews the Report for clear error.

         A jury convicted Petitioner of possession of a firearm by a convicted felon. (See Report 3).

  The trial court sentenced Petitioner as a habitual offender to thirty years’ imprisonment. (See id.).

  Petitioner appealed and the Fourth District Court of Appeal affirmed. See generally Roundtree v.

  State, 843 So. 2d 281 (Fla. 4th DCA 2003). During the following 15 years, Petitioner exhaustively

  litigated a Florida Rule of Criminal Procedure 3.850 post-conviction motion which was denied; he

  also unsuccessfully appealed the denial. (See Report 6–8 (citing Roundtree v. State, 246 So. 3d

  1247 (Fla. 4th DCA 2018))).

         The present Petition raises eight claims: denial of due process arising from the trial court

  denying the Petitioner’s motion for a continuance following the prosecutor’s late disclosure of

  expert evidence, preventing Petitioner from properly preparing for trial (Claim 1); five different

  ineffective-assistance-of-counsel claims (Claims 2 through 6); and two claims arising from trial

  court evidentiary rulings (Claims 7 and 8). (See Report 2). The Magistrate Judge reviewed in

  detail each claim, comparing them to the numerous issues raised in state court on direct appeal and




                                                   2
Case 0:19-cv-61208-CMA Document 64 Entered on FLSD Docket 01/27/2021 Page 3 of 5

                                                       CASE NO. 19-61208-CIV-ALTONAGA/Reid


  in Petitioner’s post-conviction motion. (See id. 4–8 & nn. 2–8).

         With the exception of Claim 1, the Magistrate Judge correctly concluded Petitioner did not

  provide the state courts a meaningful opportunity to address the federal issues he raises here —

  making Claims 2 through 8 unexhausted for federal habeas review. (See id. 12–19 (citing Baldwin

  v. Reese, 541 U.S. 27 (2004); Leonard v. Wainwright, 601 F.2d 807 (5th Cir. 1979); and Mason v.

  Allen, 605 F.3d 1114 (11th Cir. 2010); other citations omitted)). The Magistrate Judge determined

  that Claims 2 through 6 were not properly raised on appeal. (See id. 14–17). And while the

  substance of Claims 7 and 8 was raised on appeal, Petitioner did not fairly present the federal

  grounds of those claims — if such federal grounds exist — to the state court. (See id. 17–19).

         The parties agreed Claim 1 was properly exhausted in state court. (See id. 10). In Claim 1,

  Petitioner argues the trial court’s denial of a continuance prevented him from adequately rebutting

  expert testimony — expert testimony disclosed relatively late in the trial. (See id.). The Magistrate

  Judge reviewed the record and concluded this argument lacked merit. (See id. 11). Specifically,

  Judge Reid analogized Petitioner’s two-week notice of the prosecutor’s expert testimony to the

  facts in Ungar v. Sarafite, where the Supreme Court determined a five-day notice period was

  sufficient to retain counsel and prepare a defense. (See id. (citing 376 U.S. 575, 589–90 (1964))).

  Guided by this relevant authority, the Report states the trial court’s decision to deny a continuance

  was not arbitrary or fundamentally unfair. (See id.). Judge Reid thus recommends denying Claim

  1 on the merits. (See id.).

         The Report also addresses Petitioner’s allegations of newly discovered evidence supporting

  a purported actual innocence claim. (See id. 20). Petitioner claims to have a sworn statement from

  a victim recanting her trial testimony. (See id.). This new evidence is central to three different

  motions filed by Petitioner: a Motion for Reconsideration of certain prior orders [ECF No. 56]; a




                                                   3
Case 0:19-cv-61208-CMA Document 64 Entered on FLSD Docket 01/27/2021 Page 4 of 5

                                                           CASE NO. 19-61208-CIV-ALTONAGA/Reid


  Third Motion to Expand the Record [ECF No. 57]; and most recently, a Motion to Stay

  Proceedings [ECF No. 63]. 1 (See Report 20). The Magistrate Judge correctly concludes that a

  claim of actual innocence based on newly discovered evidence is not cognizable in a federal habeas

  case absent an independent constitutional violation in the underlying state court proceedings; the

  first two motions should thus be denied. (See id. (citing Brownlee v. Haley, 306 F.3d 1043, 1065

  (11th Cir. 2002))). And Petitioner is not entitled to a stay of this action for the purpose of

  exhausting an unrelated claim in an ongoing state postconviction proceeding; once Petitioner

  exhausts that claim, he may then avail himself of federal habeas review. 2 Petitioner’s Motion to

  Stay is thus denied.

          The undersigned has reviewed the Report, the record, and the applicable law to assure

  herself that no clear error is present. Considering that review, the undersigned agrees with the

  analysis and recommendations stated in the Report and agrees with Judge Reid’s conclusions. The

  Court also agrees with the Magistrate Judge that no certificate of appealability is warranted, as

  Movant has not made a substantial showing of the denial of a constitutional right. (See id. 22).

          Accordingly, it is

          ORDERED AND ADJUDGED that the Report [ECF No. 60] is ACCEPTED AND

  ADOPTED. Petitioner, Christopher Roundtree’s Amended Petition [ECF No. 11] is DENIED.

  A certificate of appealability shall not issue. The Clerk of Court is directed to CLOSE this case.



  1
   The Motion to Stay advises Petitioner filed a Rule 3.850 motion for post-conviction relief on October 28,
  2020, alleging newly discovered evidence, which is still pending. (See Mot. to Stay 1). He requests a stay
  of this case in order to exhaust “the newly discovered claim.” (Id.).
  2
    28 U.S.C. section 2244(b) provides that a second 2254 petition may be presented based on newly
  discovered facts that “could not have been discovered previously through the exercise of due diligence”
  and “if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and
  convincing evidence that, but for the constitutional error, no reasonable factfinder would have found the
  applicant guilty of the underlying offense.” Id. § 2244(b)(2)(B).


                                                       4
Case 0:19-cv-61208-CMA Document 64 Entered on FLSD Docket 01/27/2021 Page 5 of 5

                                               CASE NO. 19-61208-CIV-ALTONAGA/Reid


  All pending motions are DENIED.

        DONE AND ORDERED in Miami, Florida, this 27th day of January, 2020.




                                                  CECILIA M. ALTONAGA
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           5
